            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 1 of 9

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@mission.legal
 5   Attorneys for Plaintiff
     Jose Acosta
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                         )   No.
                                                          )
12                      Plaintiff,                        )   COMPLAINT ASSERTING DENIAL OF
                                                          )   RIGHT OF ACCESS UNDER THE
13            vs.                                         )   AMERICANS WITH DISABILITIES ACT
                                                          )
14   DELSID, INC. dba DELSID SERVICE                      )   FOR INJUNCTIVE RELIEF, DAMAGES,
     CENTER; EDDIE DELSID JR.;                            )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                        )
                                                          )
16                      Defendants.                       )
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                   I. SUMMARY

20            1.        This is a civil rights action by plaintiff JOSE ACOSTA (“Plaintiff”) for

21   discrimination at the building, structure, facility, complex, property, land, development, and/or

22   surrounding business complex known as:

23                      Delsid Service Center
                        1703 Academy Avenue
24                      Sanger, CA 93657
                        (hereafter “the Facility”)
25
26            2.        Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against DELSID, INC. dba DELSID SERVICE CENTER and EDDIE DELSID JR.
28   (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the Americans



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                       Page 1
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 2 of 9

 1   with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California
 2   statutes.
 3                                           II.         JURISDICTION
 4             3.       This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.       Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.       Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                 III.     VENUE
10             6.       All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Eastern District of California, and venue is invoked pursuant to 28 U.S.C.
12   § 1391(b), (c).
13                                                 IV.     PARTIES
14             7.       Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.       Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
17   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
18   California and United States laws, and a member of the public whose rights are protected by
19   these laws.
20                                                  V.       FACTS
21             9.       The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.      Plaintiff lives within ten miles of the Facility and visited the Facility on or about
25   August 1, 2019 to get an oil change. During his visit to the Facility, Plaintiff encountered the
26   following barriers (both physical and intangible) that interfered with, if not outright denied,
27   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
28   at the Facility:



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                          Page 2
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 3 of 9

 1                      a)        Plaintiff was not able to find any designated accessible parking in the
 2                                Facility’s parking lot. He had to park in a standard parking space which
 3                                lacked enough clear space next to it to fully open his door, making it
 4                                difficult to unload into his wheelchair.
 5                      b)        The path of travel to the office entrance was obstructed by parked cars
 6                                and delivery trucks. Plaintiff was required to travel through the path of
 7                                moving vehicles to reach the entrance, which was difficult.
 8                      c)        The interior of the office lacked sufficient clearances and Plaintiff could
 9                                not turn his wheelchair around inside. He had to back out the same way
10                                he came in, which was difficult.
11                      d)        The transaction counter was too high, which made it hard for Plaintiff to
12                                pay for his oil change.
13                      e)        There was a high threshold at the door to the office, which made it hard
14                                for Plaintiff to enter and exit.
15            11.       The barriers identified in paragraph 10 herein are only those that Plaintiff
16   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
17   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
18   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
19   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
20            12.       Plaintiff was, and continues to be, deterred from visiting the Facility because
21   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
22   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
23   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
24   once the barriers are removed.
25            13.       Defendants knew, or should have known, that these elements and areas of the
26   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
27   the physically disabled. Moreover, Defendants have the financial resources to remove these
28   barriers from the Facility (without much difficulty or expense), and make the Facility



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                          Page 3
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 4 of 9

 1   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 2   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 3            14.       At all relevant times, Defendants have possessed and enjoyed sufficient control
 4   and authority to modify the Facility to remove impediments to wheelchair access and to
 5   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 6   Accessible Design. Defendants have not removed such impediments and have not modified the
 7   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 8   Facility in its current condition and have intentionally refrained from altering the Facility so
 9   that it complies with the accessibility standards.
10            15.       Plaintiff further alleges that the (continued) presence of barriers at the Facility is
11   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
12   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
13   to relevant building standards; disregard for the building plans and permits issued for the
14   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
15   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
16   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
17   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
18   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
19                                             VI.    FIRST CLAIM
20                                      Americans with Disabilities Act of 1990
21                                    Denial of “Full and Equal” Enjoyment and Use
22            16.       Plaintiff re-pleads and incorporates by reference the allegations contained in
23   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
24            17.       Title III of the ADA holds as a “general rule” that no individual shall be
25   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
26   goods, services, facilities, privileges, and accommodations offered by any person who owns,
27   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
28            18.       Defendants discriminated against Plaintiff by denying Plaintiff “full and equal



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                       Page 4
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 5 of 9

 1   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 2   Facility during each visit and each incident of deterrence.
 3                          Failure to Remove Architectural Barriers in an Existing Facility
 4            19.       The ADA specifically prohibits failing to remove architectural barriers, which
 5   are structural in nature, in existing facilities where such removal is readily achievable. 42
 6   U.S.C. § 12182(b)(2)(A)(iv).
 7            20.       When an entity can demonstrate that removal of a barrier is not readily
 8   achievable, a failure to make goods, services, facilities, or accommodations available through
 9   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
10   § 12182(b)(2)(A)(v).
11            21.       Here, Plaintiff alleges that Defendants can easily remove the architectural
12   barriers at the Facility without much difficulty or expense, and that Defendants violated the
13   ADA by failing to remove those barriers, when it was readily achievable to do so.
14            22.       In the alternative, if it was not “readily achievable” for Defendants to remove
15   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
16   services available through alternative methods, which are readily achievable.
17                                    Failure to Design and Construct an Accessible Facility
18            23.       Plaintiff alleges on information and belief that the Facility was designed and
19   constructed (or both) after January 26, 1993 – independently triggering access requirements
20   under Title III of the ADA.
21            24.       The ADA also prohibits designing and constructing facilities for first occupancy
22   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
23   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
24            25.       Here, Defendants violated the ADA by designing and constructing (or both) the
25   Facility in a manner that was not readily accessible to the physically disabled public –
26   including Plaintiff – when it was structurally practical to do so.1
27                                       Failure to Make an Altered Facility Accessible
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Acosta v. Delsid, Inc., et al.
     Complaint
                                                           Page 5
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 6 of 9

 1              26.     Plaintiff alleges on information and belief that the Facility was modified after
 2   January 26, 1993, independently triggering access requirements under the ADA.
 3              27.     The ADA also requires that facilities altered in a manner that affects (or could
 4   affect) its usability must be made readily accessible to individuals with disabilities to the
 5   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 6   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 7   fountains serving that area accessible to the maximum extent feasible. Id.
 8              28.     Here, Defendants altered the Facility in a manner that violated the ADA and
 9   was not readily accessible to the physically disabled public – including Plaintiff – to the
10   maximum extent feasible.
11                                    Failure to Modify Existing Policies and Procedures
12              29.     The ADA also requires reasonable modifications in policies, practices, or
13   procedures, when necessary to afford such goods, services, facilities, or accommodations to
14   individuals with disabilities, unless the entity can demonstrate that making such modifications
15   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
16              30.     Here, Defendants violated the ADA by failing to make reasonable modifications
17   in policies, practices, or procedures at the Facility, when these modifications were necessary to
18   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
19   accommodations.
20                                         Failure to Maintain Accessible Features
21              31.     Defendants additionally violated the ADA by failing to maintain in operable
22   working condition those features of the Facility that are required to be readily accessible to and
23   usable by persons with disabilities.
24              32.     Such failure by Defendants to maintain the Facility in an accessible condition
25   was not an isolated or temporary interruption in service or access due to maintenance or
26   repairs.
27              33.     Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
28   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                        Page 6
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 7 of 9

 1                                          VII.   SECOND CLAIM
 2                                                 Unruh Act
 3            34.       Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5            35.       California Civil Code § 51 states, in part, that: All persons within the
 6   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 7   facilities, privileges, or services in all business establishments of every kind whatsoever.
 8            36.       California Civil Code § 51.5 also states, in part that: No business establishment
 9   of any kind whatsoever shall discriminate against any person in this state because of the
10   disability of the person.
11            37.       California Civil Code § 51(f) specifically incorporates (by reference) an
12   individual’s rights under the ADA into the Unruh Act.
13            38.       Defendants’ aforementioned acts and omissions denied the physically disabled
14   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
15   and services in a business establishment (because of their physical disability).
16            39.       These acts and omissions (including the ones that violate the ADA) denied,
17   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
18            40.       Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
19   minimum damages of $4,000 for each offense.
20            41.       Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
21   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
22   § 52(a).
23                                           VIII. THIRD CLAIM
24                             Denial of Full and Equal Access to Public Facilities
25            42.       Plaintiff re-pleads and incorporates by reference the allegations contained in
26   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
27            43.       Health and Safety Code § 19955(a) states, in part, that: California public
28   accommodations or facilities (built with private funds) shall adhere to the provisions of



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                     Page 7
              Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 8 of 9

 1   Government Code § 4450.
 2              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 3   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
 4   structurally repaired, is required to comply with this chapter.Vrepaired in a manner that
 5   violates Part 5.5 of the Health and Safety Code or Government Code § 4450 (or both), and that
 6   the Facility was not exempt under Health and Safety Code § 19956.
 7              45.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 8   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
 9   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
10                                          IX.      PRAYER FOR RELIEF
11              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
12              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
13              2.       Statutory minimum damages under section 52(a) of the California Civil Code
14                       according to proof.
15              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
16              4.       Interest at the legal rate from the date of the filing of this action.
17              5.       For such other and further relief as the Court deems proper.
18
     Dated:             11/08/2019                          MOORE LAW FIRM, A.P.C.
19
20                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
21                                                          Attorneys for Plaintiff
22                                                          Jose Acosta

23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                            Page 8
            Case 1:19-at-00822 Document 1 Filed 11/08/19 Page 9 of 9

 1
                                            VERIFICATION
 2
 3
               I, JOSE ACOSTA, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:      11/08/2019                                  /s/ Jose Acosta
11                                                   Jose Acosta
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   JOSE ACOSTA
18
19
20
21
22
23
24
25
26
27
28



     Acosta v. Delsid, Inc., et al.
     Complaint
                                                    Page 9
